By the Court,

Brown, J.
'This is a motion to set aside a decree of divorce, granted at the last February term oí this Court. The motion is predicated upon the petition of the defendant, duly verified, setting up a meritorious defence, and alleging that no notice, either actual or constructive, was ever given her of the pendency of the suit. Notice of the motion and copy of petition was served on Foster, as complainant’s solictor. Foster insists that his relation with his client ceased on the entry of the decree — that the notice should have been served personally upon the complainant.
Six months 'have elapsed since the entry of the decree. For obvious reasons, the relation of solicitor and client should not cease immediately on the entry of a final, decree. Paragraph 3597 C. L., allows forty days in which to appeal from the decree or final order of a Circuit Court in Chancery. By rule • 14, Supreme Court rules, the appellant is required, within twenty days after perfecting his appeal to serve notice of such appeal “ on all the other parties, whether joint or adverse, who have appeared in such cause, by serving a copy of such notice on such parties or their solicitors in the Court below.” Here the relation of solicitor and client is recognized by the Supreme Court, as existing sixty days after the entry of decree. .This relation, however, must cease within a reasonable time ; and I think sixty days a reasonable time, and as more than that has elapsed, the notice should be served on the party himself. The petition may be filed, however, and an order entered requiring the complainantto appear and show cause on the first day of the next term, why the prayer of the petitioner should not be granted. A copy of the order should be personally served on the complainant, at least ten days before the first day of the next term *33of this court; and in case such service cannot be made, by reason of complainant’s absence from, or concealment in the State, a copy of the order, certified by the Register, may be served by publishing the same in some newspaper in the county of Yan Burén, for three successive weeks preceeding the first day of the next term.